 


110 HR 1556 IH: Married Student Debt Relief Act of 2007
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1556 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Terry (for himself, Mr. Paul, Mr. Doolittle, Mr. Sessions, Mrs. Bono, Mr. McCotter, Mr. Franks of Arizona, Mrs. Blackburn, Mr. McHugh, Mr. Regula, Mr. Simpson, Mrs. McMorris Rodgers, Mr. Garrett of New Jersey, Mr. Cuellar, Mr. Fossella, Mr. Gohmert, Mrs. Musgrave, Mr. Souder, Mr. Poe, Mrs. Myrick, Mr. McCaul of Texas, Mr. Mario Diaz-Balart of Florida, Mr. Walberg, Mr. Patrick J. Murphy of Pennsylvania, Mr. Jordan of Ohio, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to eliminate the marriage penalty on the deduction for interest on student loans. 
 
 
1.Short titleThis Act may be cited as the Married Student Debt Relief Act of 2007. 
2.Elimination of marriage penalty in deduction for interest on student loans 
(a)In generalParagraph (1) of section 221 of the Internal Revenue Code of 1986 (relating to general rule for maximum deduction) is amended to read as follows: 
 
(1)In general 
(A)General ruleThe amount allowed as a deduction under subsection (a) shall not exceed $2,500. 
(B)Special rule for joint returnIn the case of a husband and wife— 
(i)who make a joint return for the taxable year, and 
(ii)each of whom is the obligor on a qualified education loan for the qualified education expenses of the husband or wife, as the case may be,  subparagraph (A) shall be applied separately with respect to the husband and the wife, except that not more than $2,500 of interest expense may be taken into account under this section with respect to each of the husband, the wife, and all dependents.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2006.  
 
